IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF ARKANSAS

UNITED STATES OF AMERICA and
STATE OF ARKANSAS

Plaintiffs,

Case No. 1:18-ev-01040

DELEK LOGISTICS OPERATING, LLC, and
SALA GATHERING SYSTEMS, LLC,
Defendants.

CONSENT DECREE
II.
Ill.
IV.

VI.
VIL.
VU.
IX.

XL
XII.
XIII.
XIV.
XV.
XVI.
XVIL.
XVII.
XIX.
XX,
XXI.
XXII.
AXTII.

TABLE OF CONTENTS

JURISDICTION AND VENUE... ecessseseceseessecosscsaenssssnsessesesessecausuaseussesessussesacsacateusneavenvenves 3
APPLICABILITY .....csccscessscssceconssseesssessensesessissesntessesstscsececsassscssussesesseansessonsnesussssaseasaccassuneensececenveas 4
DEFINITIONS ......cssesessessssesccsssecsereoneessassnueatsneesesscausssssesssseceseveaueoueseansaessessesassacsacsusataccesesseeseersers 5
CIVIL PENALTY ......ccccsscscscssssessssssccrssscessessesnenensessncsossesusassasavsnensacasetecaesceseevsesuecarsuaseateusaneenesaensae 7
INJUNCTIVE RELIEF 0... cscccccscsssessesssacenesescecsacsassssasaseseansnsssavesseceseseessarseusvearsuvassssasesstsasasaventenes 8
REPORTING REQUIREMENTS. ......ccesscssssessssssssssesseseescenssnesseseeseensscsssessessessvesoeavsaneesecsateaseaeaees 12
STIPULATED PENALTIES ......scesssscssssessesesseesessscsoesnsscescosnveacssrsssssesesessuseveveueersevscaseessesacseanenveass 14
FORCE MAJEURE...0...sccsessessestensaesensessesseneanseesceessescesesocsneessseneserseneessassusstsessssecsessescsesersasavacenvaneas 18
DISPUTE RESOLUTION ..0...scccccsscssssccecssseessessesstsatenstsccacscsavsvesessansssessevavesesesassassatetaesessesecaseases 20
INFORMATION COLLECTION AND RETENTION .......c:ccccssesscsesssssssesssatsussesassessesversarsesseeneans 23
EFFECT OF SETTLEMENT/RESERVATION OF RIGHTS ......ccscccssceccsssessecstsccsnvsessesseesteceeseees 25
COSTS wo .ecesceecenssasencscsccseesseeevsseareseacstessetseasssnecseseenssesesensevsarstesecsesensenesssan an beveecedeecspeeneseneteetaseneten 27
NOTICES 0. .secsescccseseescsscssesucsecssesssassessessnsseesecsssuseasssenassassasaceusasacsessensauscesssustercursevspsereusasereaeeeesaes 27
EFFECTIVE DATE ..csc...sesssesscsssessenesusstsssenerseessacsosssecsssuenssestsssattensacsaassssessessssvsnecsecersecsereeneravesevers 30
RETENTION OF JURISDICTION ........ccsesescescessssssesssssssecsesscssescsvseusussvecssesssavsusatsesseneensnseesavaneene 30
MODIFICATION... ccssscssssesstsssscscssesssesoescessstsuecssonsseassassesesaeausscseensscnessnessavsecssvessassesaracesasaeenseesaes 30
TERMINATION ......essesscceesessseussssctsnsonsesseosaneossassecsssassaeesaesssasssssssessesessesesseevunousearsavarsucasansacesenens 31
PUBLIC PARTICIPATION ou... esesssssestssseeescscsesecresoesssseaeeussessvsessesessesesessucessesspsncatancasaeseeuseseees 31
SIGNATORIES/SERVICE .........cessesssesseesseseeseesessessecsssstssceecarssessusonsusasesscsecssvaniastavcaccacsacereeseaseneees 32
INTEGRATION Qu... .esescesssscsessserssseatsasseneseescesassccsasusscesesssccassansessausnssveveusavssvansessiuscsesevsrsrsneareessenss 32
FINAL JUDGMENT.......cccscescscsseccsserseneenssassassnessesesecsesseesesecsssssasaeansonsaasersssetesarsassvassessensaresees 33
28 U.S.C. SECTION 162(F)(2)(A)(H) IDENTIFICATION ........cccsssssccsescessssessessessesseseserereaeserses 33
APPENDICES 0.0... cee csesseeesessssessecssseassnseasacssssenssecsesenstossseatsasensnessessesessssaciseseesesesaeneneaaensaeuareeaens 4)

ii
WHEREAS, Plaintiffs United States of America, on behalf of the United States
Environmental Protection Agency (“EPA”), and the State of Arkansas (the “State” or
“Arkansas”), on behalf of the Arkansas Department of Environmental Quality (“ADEQ”), have
filed a complaint and amended complaint in this action alleging that Delek Logistics Operating,
LLC (“Delek Logistics”), and SALA Gathering Systems, LLC (“SALA”) (“Defendants”),
violated Sections 301{a) and 311(b)(3) of the Clean Water Act (“CWA” or “Act”), 33 U.S.C. §§
1311 (a) and 1321(b)(3), and violated certain provisions of the Spill Prevention Control and
Countermeasure (“SPCC”) regulations, 40 C.F.R, Part 112. The Complaint also alleges that
Defendants violated the Arkansas Hazardous Waste Management Act (“AHWMA”), Ark. Code
Ann. §§ 8-7-201 — 227, and the Arkansas Water and Air Pollution Control Act, Ark. Code Ann,
§§ 8-4-101 — 409, and APC&EC Regulations 2.409 and 2.410;

WHEREAS, the Complaint alleges that beginning on March 8, 2013, Defendants
discharged crude oi] into waters of the United States and waters of the State from Defendants’ oil
pump station and storage tank facility located in Magnolia, Arkansas (the “Magnolia Facility”).
The United States asserts in the Complaint three claims for relief related to the discharge of oil
and the failure to design and maintain adequate containment and spill prevention at the Magnolia
Facility. Arkansas, joining the Complaint as a co-plaintiff, asserts two claims for relief related to
the discharge of oil and the alleged improper manifesting, transportation, and disposal of
hazardous wastes;

WHEREAS, Defendants assert that subsequent to the oil spill in 2013, they, or their
affiliated entities, undertook the following actions at the Magnolia Facility: (1) installed or
enhanced berms and graded soil to ensure oil spills occurring outside of tank containment would

flow into an existing containment pond (“East Pond”); (2) increased secondary containment

A
capacity of East Pond to approximately 4,800 barrels; (3) removed all in ground strainers and
replaced them with above ground strainers; (4) installed supervisory control and data acquisition
(“SCADA”) monitored leak detection meters on pipelines; (5) installed SCADA monitored
gages and high level alarms on all production tanks; (6) installed 24-hour hydrocarbon monitors
and/or infrared video cameras for leak detection; (7) installed pressure transmitters to the suction
side of all product discharge pumps; (8) installed SCADA controlled, electronically operated
isolation valves to the discharge side of all product discharge pumps; (9) installed alarms on seal
leak detectors at pumps and on pump sumps; (10) converted an existing warehouse in the
vicinity of Magnolia Facility to store emergency response equipment for Delek’s and its
affiliated entities’ operations in southern Arkansas; (11) tested station piping to three times the
normal operating pressure and is bringing underground lines aboveground for ease of inspection
going forward; (12) tested or inspected all check valves on pump discharges and installed motor
operated valves as a back-up to the check valves; and (13) is implementing a “dead leg” removal
program;

WHEREAS, Delek Logistics Partners, LP (“Delek Partners”), the parent corporation of
Delek Logistics and SALA and the owner/operator identified in the SPCC and FRP plans for the
Magnolia Facility, joins as a party to the Consent Decree for purposes of fulfilling the Consent
Decree obligations with respect to SPCC and FRP regulations;

WHEREAS, EPA conducted an inspection of the Magnolia Facility and reviewed the
Magnolia Facility’s SPCC and FRP plans on October 15 and 19, 2018, respectively. On
November 9, 2018, and March 8, 2019, EPA notified Defendants of alleged SPCC and FRP
violations at the Magnolia Facility that are in addition to the SPCC violations alleged in the

Complaint and further described in Appendix A to this Consent Decree (“Magnolia Facility
Additional Alleged SPCC and FRP Violations”). Defendants and Delek Partners (hereinafter
“Delek”) do not admit or deny the additional alleged SPCC and FRP violations described in
Appendix A (the “Additional Alleged Violations”), but agreed to and have taken steps to address
them. A description of the work undertaken by Delek to address the Additional Alleged
Violations is set forth in Appendix B to this Consent Decree (“Description of Work Completed
by Delek to Address Additional Alleged SPCC and FRP Violations”). Delek Partners has
submitted to EPA a compliance certification, attached as Appendix C to this Consent Decree,
certifying under penalty of law that the work described in Appendix B has been completed;

WHEREAS, Defendants filed an answer to the Complaint denying any liability to the
United States or Arkansas arising out of the claims alleged in the Complaint and Delek Partners
is not a party to the Complaint and does not admit or deny the allegations in the Complaint;

WHEREAS, the Parties recognize, and the Court by entering this Consent Decree finds,
that this Consent Decree has been negotiated by the Parties in good faith and will avoid litigation
among the Parties and that this Consent Decree is fair, reasonable, and in the public interest;

NOW, THEREFORE, before the taking of any testimony, without the adjudication or
admission of any issue of fact or law except as provided in Section ] and with the consent of the
Parties, IT IS HEREBY ADJUDGED, ORDERED, AND DECREED as follows:

I. JURISDICTION AND VENUE

1. This Court has jurisdiction over the subject matter of this action, pursuant to
28 U.S.C. §§ 1331, 1345, and 1355, and Sections 309(b) and 311(b)(7)(E) of the Act, 33 U.S.C.
§§ 1319(b) and 1321(b)(7)(E), and over the Parties. This Court has jurisdiction over Delek
Partners and Delek Partners’ obligations in this Consent Decree, pursuant to the All Writs Act,

28 U.S.C. § 1651, and Fed. R. Civ, Proc. 19(a), because its cooperation is necessary for
implementation of this Consent Decree. This Court has supplemental jurisdiction over the State
law claims asserted by the State pursuant to 28 U.S.C. § 1367. Venue lies in this district
pursuant to Sections 309(b) and 311(b)(7)(E) of the Act, 33 U.S.C. §§ 1319(b), 1321(b)(7)(E),
and 28 U.S.C. §§ 1391(b) and 1395(a), because the violations alleged in the Complaint are
alleged to have occurred in, and Defendants conduct business in, this judicial district. For
purposes of this Decree, or any action to enforce this Decree, Delek consents to this Court’s
jurisdiction over this Decree and any such action to enforce this Decree and over Delek, and
Delek consents to venue in this judicial district.

2. For purposes of this Consent Decree, Delek agrees that the Complaint states
claims upon which relief may be granted pursuant to Sections 301 (a), 309(b), and 311(b) of the
Act, and 40 C.F.R. Part 112.

Il. APPLICABILITY

3. The obligations of this Consent Decree apply to and are binding upon the United
States and Arkansas, and upon Delek, and any successors, assigns, or other entities or persons
otherwise bound by law.

4, No transfer of ownership or operation of the Facilities, whether in compliance
with the procedures of this Paragraph or otherwise, shall relieve Delek of its obligation to ensure
that the terms of the Decree are implemented. At least 30 Days prior to such transfer, Delek
shall provide a copy of this Consent Decree to the proposed transferee and shall simultaneously
provide written notice of the prospective transfer, together with a copy of the proposed written
agreement, to EPA Region 6, the United States Attorney for the Western District of Arkansas,

the United States Department of Justice, and the State of Arkansas, in accordance with Section
XII (Notices). Any attempt to transfer ownership or operation of the Magnolia Facility without
complying with this Paragraph constitutes a violation of this Decree.

5. Delek shall provide a copy of this Consent Decree to all officers, employees, and
agents whose duties might reasonably include compliance with any provision of this Decree, as
well as to any contractor retained to perform work required under this Consent Decree. Delek
may fulfill the requirement to provide such persons with a copy of the Decree by including the
Consent Decree on a website or database to which such persons have access, and by providing
such persons with notice of the location of the Decree and a url or other electronic link that
displays an electronic copy of the Decree. Delek shall condition any contract to perform work
required under this Consent Decree upon performance of the work in conformity with the terms
of this Consent Decree.

6. In any action to enforce this Consent Decree, Delek shall not raise as a defense
the failure by any of its officers, directors, employees, agents, or contractors to take any actions
necessary to comply with the provisions of this Consent Decree.

Il. DEFINITIONS

7. Terms used in this Consent Decree that are defined in the Act or in regulations
promulgated pursuant to the Act shall have the meanings assigned to them in the Act or such
regulations, unless otherwise provided in this Decree, Whenever the terms set forth below are
used in this Consent Decree and Appendices, the following definitions shall apply:

“ADEQ” shall mean the Arkansas Department of Environmental Quality and any of its
successor departments or agencies;

“Arkansas” shail mean the State of Arkansas;
“Complaint” shall mean the complaint and amended complaint filed by the United States
and Arkansas in this action;

“Consent Decree” or “Decree” shall mean this Decree and all appendices attached hereto
(listed in Section XXIII (Appendices));

“Date of Lodging” shall mean the date when this Consent Decree is filed with the Court;

“Day” shall mean a calendar day unless expressly stated to be a business day. In
computing any period of time under this Consent Decree, where the last day would fall on a
Saturday, Sunday, or federal holiday, the period shall run until the next business day;

“Defendants” shal] mean Delek Logistics Operating, LLC, and SALA Gathering
Systems, LLC;

“Delek Partners” shall mean Defendants’ parent corporation, Delek Logistics Partners,
LP.

“Delek” shall mean Delek Logistics Operating, LLC, SALA Gathering Systems, LLC,
and Delek Logistics Partners, LP;

“EPA” shall mean the United States Environmental Protection Agency and any of its
successor departments or agencies;

“Effective Date” shall have the definition provided in Section XIV;

“El Dorado Facility” shall mean the office and warehouse located at 1001 School Street,
in E! Dorado, Arkansas;

“FRP” shal] mean the Facility Response Plan as defined in 40 C.F.R. Part 112;

“Magnolia Facility” shall mean the oil pump station and storage tank facility located at
800 Columbia Road 25, near Magnolia, Arkansas;

“Paragraph” shall mean a portion of this Decree identified by an arabic numeral;
“Parties” shall mean the United States, Arkansas, and Delek;

“Section” shall mean a portion of this Decree identified by a roman numeral;

“State” or “Arkansas” shall mean the State of Arkansas;

“United States” shall mean the United States of America, acting on behalf of EPA.

IV. CIVIL PENALTY

8. Within 30 Days after the Effective Date, Defendants shall pay to the United States
the sum of $1,705,460.00 as a civil penalty, together with interest accruing from January 25,
2019, at the rate specified in 28 U.S.C. § 1961 on the Date of Lodging.

9. Defendants shall pay the civil penalty due by FedWire Electronic Funds Transfer
(“EFT”) to the U.S. Department of Justice account, in accordance with instructions provided to
Defendants by the Financial Litigation Unit (“FLU”) of the United States Attorney’s Office for
the Western District of Arkansas after the Effective Date. The payment instructions provided by
the FLU will include a Consolidated Debt Collection System (“CDCS”) number, which
Defendants shall use to identify all payments required to be made in accordance with this
Consent Decree. When making the payment, Defendants shall specify that the payment is made
for CWA civil penalties to be deposited into the Oil Spill Liability Trust Fund pursuant to 33
U.S.C. § 1321(s) and 26 U.S.C. § 9509(b)(8). The FLU will provide the payment instructions to:

Misty Foy, Esquire

Senior Counsel

Delek Logistics Operating, LLC

(615) 435-1431

misty.foy@delekus.com and

legalnotices@delekus.com
on behalf of Defendants, Defendants may change the individual to receive payment instructions

on their behalf by providing written notice of such change to the United States and EPA in

accordance with Section XIII (Notices).
At the time of payment, Defendants shall send notice that payment has been made: (1) to
EPA via email at cinwd_acctsreceivable@epa.gov or via regular mail at EPA Cincinnati Finance
Office, 26 W. Martin Luther King Drive, Cincinnati, Ohio 45268; (2) to the United States via
email or regular mail in accordance with Section XIII; and (3) to EPA in accordance with
Section XIII. Such notice shall state that the payment is for the civil penalty owed pursuant to
the Consent Decree in United States and State of Arkansas v. Delek Logistics Operating, LLC,
and SALA Gathering Systems, LLC, and shal] reference the civil action number, the CDCS
Number, and DOJ case number 90-5-1-1-11308.

10. Defendants shall not deduct any penalties paid under this Decree pursuant to this
Section or Section VII (Stipulated Penalties) in calculating its federal or State income tax,

11. —_No later than 30 Days after the Effective Date, Defendants shall pay $550,000.00
as civil penalties to Arkansas for deposit into the Hazardous Substance Remedial Action Trust
Fund, in accordance with Ark. Code Ann. § 8-7-509(c)(2).

12. Payment shall be made by check or EFT in accordance with instructions to be
provided to Defendants. If by check, the check shall be made payable to the Arkansas
Department of Environmental Quality, referencing Action Number 7322 and mailed to:

Attn: J. Michael Bynum

Fiscal Division, ADEQ

5301 Northshore Drive
North Little Rock, ARK 72118-5317

Bynum] @adeq.state.ar.us

V. INJUNCTIVE RELIEF
13. The compliance requirements set forth in Paragraphs 14 to 18 below, and as
further set forth in Appendix D to this Consent Decree, shall apply to the Magnolia Facility, and,

where specified, to the El Dorado Facility.
14. Delek shal! not use Tank 364 inconsistent with its status as permanently closed, as
defined by the regulation at 40 C.F.R. § 112.2, unless, prior to such use, Delek provides adequate
secondary containment for Tank 364.

15. Confirmatory Sampling. Within 180 days of the Date of Entry of the Consent
Decree, Defendants shall conduct confirmatory sampling on the unnamed creek and Little Comie
Bayou, from the point of discharge to the location of the third (furthest downstream) weir
installed during the response activities, according to the requirements below.

a, Defendants shal] collect one sample each of surface water (if water is
present in the creek), soil, and sediment at quarter mile intervals.

b. The soil samples shall be collected along the creek bank and the sediment
samples shall be collected along the creek bed, at depths up to 48 inches
using a hand auger.

c. Defendants shall have the samples analyzed for oil and grease and
compare those results against Arkansas Water Quality Standards,
APCE&EC Reg. 2.510 for oil and grease (15 mg/l).

d. Defendants shall have the soil and sediment samples analyzed for
benzene, toluene, ethylbenzene, and xylene, and compare those results

against the following:

 

 

 

 

Industrial (ppm)
Benzene 5.1
Toluene 47,000
Ethyl
Benzene 25
Xylene 2500

 

 

 

 
Defendants shall submit the sample results io ADEQ within 30 days of
receipt of the lab report. If the sample results indicate no exceedances for
benzene, toluene, ethylbenzene, or xylene, and oil and grease as indicated
in subparagraph 15.c and d above, Defendants will have no further
obligation to perform sampling or remediation related to the release under
this Consent Decree.

If the sample results indicate an exceedance for benzene, toluene,
ethylbenzene, or xylene or for oil and grease as indicated in subparagraph
15.c and d above attributable to the release, Defendants shall conduct a
screening level risk assessment. The screening level risk assessment shall
be submitted to ADEQ within 90 days of the submission of the sample
results.

If the screening level risk assessment indicates that there is a potentially
unacceptable human health or ecological risk, Defendants shall submit a
site specific risk assessment and, if justified by the site specific risk
assessment, a plan for monitoring or remedial action within 90 days after
the submission of the screening level risk assessment. Any plan for
monitoring or remediation shall take into consideration the Jevel of
potential risk posed by remaining residual compounds, natural attenuation
and future biodegradation of organic compounds, and potential ecological
impacts caused by remediation.

Defendants shall begin implementation of the site specific monitoring/

i0
remediation plan within 90 days of ADEQ approval.

i. If the screening level risk assessment indicates that there is no potentially
unacceptable human health or ecological risk, Defendants shall have no
further obligation to conduct sampling or perform remedial action related
to the release under this Consent Decree,

16. Spill Response Training. Defendants shall provide spill response training
annually to all employees that work at the Magnolia Station. Within one year of the entry of this
Consent Decree, Defendants shall provide supplemental training to designated first responders.
This supplemental training shall be in addition to other regularly scheduled training under
existing requirements or company protocols and shall be conducted for at least three (3) years.
The supplemental training shall include participation in hands-on spill response field activities
and strategies. Additionally, within one year of the entry of the Consent Decree and every other
year after, Defendants shall conduct training and/or planning exercises with state and local
emergency response agencies. Defendants shall submit to EPA and ADEQ by July 31 of each
year a summary letter report documenting the spill response training and the supplemental spill
response training described above for the year prior. At a minimum, the report must include the
names of attendees, the dates and locations of the training, and a summary of the training
conducted.

17. Spill Response Materials Caches, Within 180 days after the Date of Entry of this
Consent Decree, Defendants shal] assemble and place caches of spill response materials and
equipment at the Magnolia and El Dorado Facilities, in spill response trailers at each facility.
The equipment and supplies in the caches shall be sufficient for emergency response actions at

those facilities and shall include, but not be limited to, the quantities and types of equipment
listed in Appendix D to this Consent Decree. Defendants annually shall check the inventory of
each cache and confirm each cache is in place and complete. For the three years after the entry
of this Consent Decree, Defendants shall submit to EPA and ADEQ on July 31a summary letter
report documenting the status of each cache.

18. Where any compliance obligation under this Section requires Delek to obtain a
federal, state, or local permit or approval, Delek shall submit timely and complete applications
and take all other actions necessary to obtain all such permits or approvals. Delek may seek
relief under the provisions of Section VIII (Force Majeure) for any delay in the performance of
any such obligation resulting from a failure to obtain, or a delay in obtaining, any permit or
approval required to fulfill such obligation, if Delek has submitted timely and complete
applications and have taken all other actions necessary to obtain all such permits or approvals.

VI. REPORTING REQUIREMENTS

19. In addition to any other reporting requirements under this Decree, on January 31
(for the reporting period July 1 - December 31) and on July 31 (for the reporting period (January
1-June 30) of each calendar year, starting with the earliest of these dates following the Effective
Date of this Consent Decree, Delek shal] submit to the United States and Arkansas a semi-annual
report (paper or electronic copy) containing the following information:

a. A description of activities occurring the previous semi-annual period
relevant to this Consent Decree that includes, but is not limited to, the
status of implementation of the Consent Decree requirements; and

b. A description of any non-compliance with the requirements of this
Consent Decree, and an explanation of the violation’s likely cause and of

the remedial steps taken, or to be taken, to prevent or minimize such

12
violation.

20. _—_ If Delek violates, or has reason to believe that it may violate, any requirement of
this Consent Decree, Delek shall notify the United States and Arkansas of such violation and its
likely duration, in writing, by facsimile or email, within ten business days of the Day Delek first
becomes aware of the violation, with an explanation of the violation’s likely cause and of the
remedial steps taken, or to be taken, to prevent or minimize such violation. If the cause of a
violation cannot be fully explained at the time the report is due, Delek shall so state in the report.
Delek shall investigate the cause of the violation and shall then submit an amendment to the
report, including a full explanation of the cause of the violation, within 30 Days of the Day
Delek becomes aware of the cause of the violation. Nothing in this Paragraph or the following
Paragraph relieves Delek of its obligation to provide the notice required by Section VIII (Force
Majeure).

21, Whenever any violation of this Consent Decree or any other event affecting
Delek’s performance under this Decree, or the performance of the Magnolia Facility, may pose
an immediate threat to the public health or welfare or the environment, Delek shall notify EPA
and Arkansas orally and by electronic transmission as soon as possible, but no later than 24
hours after Delek first knew of the violation or event. This notification requirement is in
addition to the requirements set forth in the preceding Paragraph, and any other reporting
obligations under law.

22. _ All submissions required under this Decree are Reports subject to the
requirements of Paragraphs 23 through 27, and the stipulated penalty provisions under Paragraph

31.

13
23. All Reports shall be submitted to the persons designated in Section XIU
(Notices).

24, Each Report submitted under this Section shall be signed by an officer or other
authorized representative of the submitting party and include the following certification:

] certify under penalty of law that this document and all attachments were prepared under

my direction or supervision in accordance with a system designed to assure that qualified

personne] properly gather and evaluate the information submitted. Based on my inquiry

of the person or persons who manage the system, or those persons directly responsible for

gathering the information, the information submitted is, to the best of my knowledge and

belief, true, accurate, and complete. I have no personal knowledge that the information

submitted is other than true, accurate, and complete, I am aware that there are significant

penalties for submitting false information, including the possibility of fine and

imprisonment for knowing violations,

25. ‘This certification requirement does not apply to emergency or similar
notifications where compliance would be impractical.

26. The reporting requirements of this Consent Decree do not relieve Defendants or
Delek Partners of any reporting obligations required by the Act or implementing regulations, or
by any other federal, state, or local law, regulation, permit, or other requirement.

27, Any information provided pursuant to this Consent Decree may be used by the
United States and the State in any proceeding to enforce the provisions of this Consent Decree
and as otherwise permitted by law.

VU. STIPULATED PENALTIES

28. Defendants and Delek Partners shall be liable for stipulated penalties to the

United States and Arkansas for violations of this Consent Decree as specified in Paragraphs 29-

31 below, unless excused under Section VIII (Force Majeure). A violation includes failing to

perform any obligation required by the terms of this Decree according to all applicable

14
requirements of this Decree and within the specified time schedules established by or approved
under this Decree.

29. Late Payment of Civil Penalty. If Defendants fail to pay a civil penalty required
to be paid under Section IV (Civil Penalty) when due, Defendants shall pay a stipulated penalty
of $2,500 per Day for each Day that each payment is late. For purposes of this Paragraph, if
Defendants fail to pay the civil penalty owed to the United States, Defendants shall pay such
stipulated penalty to the United States; if Defendants fail to pay the civil penalty owed to
Arkansas, Defendants shall pay such stipulated penalty to Arkansas.

30. Compliance Milestones. The following stipulated penalties shall accrue per

violation per Day for each violation described in this Paragraph 30:

Penalty Per Violation Per day Period of Noncompliance
$500 oe eeceescssescnsetsesecnseeseseseceseees Ist through 30th day
$1,000 on eeteseeeseecsssesscerscsesscerarsenees 31st through 60th day
$3,000 ccc ceeececseseesesseccecsenenssevsesseneee 60th day and beyond
a. Any transfer of the Magnolia Facility not in compliance with Paragraph 4

of this Consent Decree;

b. Use of Tank 364 inconsistent with its status as permanently closed, as
defined by the regulation at 40 C.F.R. § 112.2, unless, prior to such use,
Delek provides adequate secondary containment for Tank 364;

c. Failure to conduct confirmatory testing and submit test results to ADEQ in
accordance with Paragraph 15;

d. Failure to complete the Spill Response Training in accordance with
Paragraph 16; and

e. Failure to complete the Spill Response Caches in accordance with

15
Paragraph 17.
31. Reporting Requirements. The following stipulated penalties shall accrue per

violation per Day for each violation described in this Paragraph 31:

Penalty Per Violation Per day Period of Noncompliance
S500... eeeteeetesetesseesseseessescsesvenseees Ist through 14th day
B1,000 es eescstecsesesessssessessesescsesssseneees 15th through 30th day
$2,000 ....esesesssesssseerereseeeee S18t day and beyond

a. Failure to submit any Report by the applicable deadline;
b. Failure to submit the summary letter reports required under Paragraphs 16

and 17 by the applicable deadline;

c. Failure to timely submit a certification with any Report;
d. Submission with any Report information that is not true, accurate, or
complete.

32. Stipulated penalties under this Section shall begin to accrue on the Day after
performance is due or on the Day a violation occurs, whichever is applicable, and shall continue
to accrue until performance is satisfactorily completed or until the violation ceases, Stipulated
penalties shall accrue simultaneously for separate violations of this Consent Decree.

33. Delek shall pay stipulated penalties to the United States and Arkansas within 30
Days of a written demand by either Plaintiff. Plaintiffs will confer with one another before
issuing a stipulated penalty demand. Delek shall pay eighty percent of the total stipulated
penalty amount to the United States and twenty percent to Arkansas, except for any stipulated
penalties due under Subparagraphs 30.c - 30.¢ and 31.b, which Delek shall pay to the State. The
Plaintiff making a demand for payment of a stipulated penalty shall simultaneously send a copy

of the demand to the other Plaintiff.

16
34, Either Plaintiff may in the unreviewable exercise of its discretion, reduce or

waive stipulated penalties otherwise due it under this Consent Decree.

35. Stipulated penalties shall continue to accrue for ongoing violations of the Consent

Decree as provided in Paragraph 32, during any Dispute Resolution, pursuant to Section IX

(Dispute Resolution), but stipulated penalties need not be paid until the following:

a.

If the dispute is resolved by agreement of the Parties or by a decision of
EPA or Arkansas, as applicable, that is not appealed to the Court, Delek
shall pay accrued penalties determined to be owing, together with interest
as determined by Paragraph 37, to the United States or Arkansas within 30
Days of the effective date of the agreement or the receipt of EPA’s or
Arkansas’ decision or order.

If the dispute is appealed to the Court and the United States or Arkansas
prevails in whole or in part, Delek shall pay all accrued penalties
determined by the Court to be owing, together with interest, within 60
Days of receiving the Court’s decision or order, except as provided in
subparagraph c, below.

If any Party appeals the District Court’s decision, Delek shall pay all
accrued penalties determined to be owing, together with interest as —
determined by Paragraph 37, within 15 Days of receiving the final

appellate court decision.

36. Delek shail pay stipulated penalties owing to the United States in the manner set

forth and with the confirmation notices required by Paragraph 9, except that the transmittal letter

shall state that the payment is for stipulated penalties and shail state for which violation(s) the

17
penalties are being paid. Delek shall pay stipulated penalties owing to Arkansas in the manner
set forth by Paragraph 12, except the Delek shall state for which violation(s) the penalties are
being paid.

37. If Delek fails to pay stipulated penalties according to the terms of this Consent
Decree, Delek shall be liable for interest on such penalties, as provided for in 28 U.S.C. § 1961,
accruing as of the date payment became due. Nothing in this Paragraph shall be construed to
limit the United States or Arkansas from seeking any remedy otherwise provided by law for
Delek’s failure to pay any stipulated penalties.

38. The payment of penalties and interest, if any, shall not alter in any way Delek’s
obligation to complete the performance of the requirements of this Consent Decree.

39. Non-Exclusivity of Remedy. Stipulated penalties are not the United States’
exclusive remedy for violations of this Consent Decree. Subject to the provisions of Section XI
(Effect of Settlement/Reservation of Rights), the United States expressly reserves the right to
seek any other relief it deems appropriate for Delek’s violation of this Decree or applicable law,
including but not limited to an action against Delek for statutory penalties, additional injunctive
relief, mitigation or offset measures, and/or contempt. However, the amount of any statutory
penalty assessed for a violation of this Consent Decree shall be reduced by an amount equal to
the amount of any stipulated penalty assessed and paid pursuant to this Consent Decree.

VIII. FORCE MAJEURE

40. “Force majeure,” for purposes of this Consent Decree, is defined as any event
arising from causes beyond the control of Delek, of any entity controlled by Delek, or of Delek’s
contractors that delays or prevents the performance of any obligation under this Consent Decree

despite Delek’s best efforts to fulfill the obligation. The requirement that Delek exercise “best

18
efforts to fulfill the obligation” includes using best efforts to anticipate any potential force
majeure event and best efforts to address the effects of any potential force majeure event (a) as it
is occurring and (b) following the potential force majeure, such that the delay and any adverse
effects of the delay are minimized. “Force Majeure” does not include Delek’s financial inability
to perform any obligation under this Consent Decree.

41. If any event occurs or has occurred that may delay the performance of any
obligation under this Consent Decree, whether or not caused by a force majeure event, Delek
shall provide notice orally and by electronic or facsimile transmission to EPA and Arkansas,
within 72 hours of when Delek first knew that the event might cause a delay. Within seven days
thereafter, Delek shall provide in writing to EPA and Arkansas an explanation and description of
the reasons for the delay; the anticipated duration of the delay; all actions taken or to be taken to
prevent or minimize the delay; a schedule for implementation of any measures to be taken to
prevent or mitigate the delay or the effect of the delay; Delek’s rationale for attributing such
delay to a force majeure event if it intends to assert such a claim; and a statement as to whether,
in the opinion of Delek, such event may cause or contribute to an endangerment to public health,
welfare, or the environment. Delek shall include with any notice all available documentation
supporting the claim that the delay was attributable to a force majeure, Failure to comply with
the above requirements shall preclude Delek from asserting any claim of force majeure for that
event for the period of time of such failure to comply, and for any additional delay caused by
such failure. Delek shall be deemed to know of any circumstance of which Delek, any entity
controlled by Delek, or Delek’s contractors knew or should have known.

42. If EPA, after a reasonable opportunity for review and comment by Arkansas,

agrees that the delay or anticipated delay is attributable to a force majeure event, the time for

19
performance of the obligations under this Consent Decree that are affected by the force majeure
event will be extended by EPA, after a reasonable opportunity for review and comment by
Arkansas, for such time as is necessary to complete those obligations. An extension of the time
for performance of the obligations affected by the force majeure event shall not, of itself, extend
the time for performance of any other obligation. EPA will notify Delek in writing of the length
of the extension, if any, for performance of the obligations affected by the force majeure event.

43. If EPA, after a reasonable opportunity for review and comment by Arkansas, does
not agree that the delay or anticipated delay has been or will be caused by a force majeure event,
EPA will notify Delek in writing of its decision.

44. _ If Delek elects to invoke the dispute resolution procedures set forth in Section IX
(Dispute Resolution), they shal] do so no later than 15 days after receipt of EPA's notice. In any
such proceeding, Delek shall have the burden of demonstrating by a preponderance of the
evidence that the delay or anticipated delay has been or will be caused by a force majeure event,
that the duration of the delay or the extension sought was or will be warranted under the
circumstances, that best efforts were exercised to avoid and mitigate the effects of the delay, and
that Delek complied with the requirements of Paragraphs 40 and 41. If Delek carries this burden,
the delay at issue shall be deemed not to be a violation by Delek of the affected obligation of this
Consent Decree identified to EPA and the Court.

IX. DISPUTE RESOLUTION

45. Unless otherwise expressly provided for in this Consent Decree, the dispute

resolution procedures of this Section shall be the exclusive mechanism to resolve disputes arising

under or with respect to this Consent Decree. Delek’s failure to seek resolution of a dispute

20
under this Section shall preclude Delek from raising any such issue as a defense to an action by
the United States to enforce any obligation of Delek arising under this Decree.

46. Informal Dispute Resolution. Any dispute subject to Dispute Resolution under
this Consent Decree shall first be the subject of informal negotiations. The dispute shall be
considered to have arisen when Delek sends the United States and Arkansas a written Notice of
Dispute. Such Notice of Dispute shall state clearly the matter in dispute. The period of informal
negotiations shall not exceed 20 Days from the date the dispute arises, unless that period is
modified by written agreement. If the Parties cannot resolve a dispute by informal negotiations,
then the position advanced by the United States shall be considered binding unless, within
twenty (20) Days after the conclusion of the informal negotiation period, Delek invokes formal
dispute resolution procedures as set forth below.

47. Formal Dispute Resolution. Delek shall invoke formal dispute resolution
procedures, within the time period provided in the preceding Paragraph, by serving on the United
States and Arkansas a written Statement of Position regarding the matter in dispute. The
Statement of Position shall include, but need not be limited to, any factual data, analysis, or
opinion supporting Delek’s position and any supporting documentation relied upon by Delek.

48. The United States, after consulting with Arkansas, shall serve its Statement of
Position within 45 Days of receipt of Delek’s Statement of Position. The United States’
Statement of Position shall include, but need not be limited to, any factual data, analysis, or
opinion supporting that position and any supporting documentation relied upon by the United
States. The United States’ Statement of Position shall be binding on Delek, unless Delek files a

motion for judicial review of the dispute in accordance with the following Paragraph.

21
49.  Delek may seek judicial review of the dispute by filing with the Court and serving
on the United States, in accordance with Section XIII (Notices), a motion requesting judicial
resolution of the dispute. The motion must be filed within ten Days of receipt of the United
States’ Statement of Position pursuant to the preceding Paragraph. The motion shall contain a
written statement of Delek’s position on the matter in dispute, including any supporting factual
data, analysis, opinion, or documentation, and shall set forth the relief requested and any
schedule within which the dispute must be resolved for orderly implementation of the Consent
Decree.

50. The United States shall respond to Delek’s motion within the time period allowed
by the Local Rules of this Court. Delek may file a reply memorandum, to the extent permitted
by the Court,

51. Standard of Review. Except as otherwise provided in this Consent Decree, in any
dispute brought under Paragraph 47, Delek shall bear the burden of demonstrating that its
position complies with this Consent Decree and better furthers the objectives of the Consent
Decree.

52. The invocation of dispute resolution procedures under this Section shall not, by
itself, extend, postpone, or affect in any way any obligation of Delek under this Consent Decree,
unless and until final resolution of the dispute so provides. Stipulated penalties with respect to
the disputed matter shall continue to accrue from the first Day of noncompliance, but payment
shall be stayed pending resolution of the dispute as provided in Paragraph 35. If Delek does not
prevail on the disputed issue, stipulated penalties shall be assessed and paid as provided in

Section VII (Stipulated Penalties).
X. INFORMATION COLLECTION AND RETENTION
33. The United States, Arkansas, and their representatives, including attorneys,

contractors, and consultants, shall have the right of entry into the Magnolia and El Dorado
facilities, at all reasonable times, upon presentation of credentials, to:

a. Monitor the progress of activities required under this Consent Decree;

b. Verify any data or information submitted to the United States or Arkansas

in accordance with the terms of this Consent Decree;
c, Obtain samples and, upon request, splits of any samples taken by Delek or

their representatives, contractors, or consultants;

d. Obtain documentary evidence, including photographs and similar data;
and
e. Assess Delek’s compliance with this Consent Decree.

54, | Upon request, Delek shall provide EPA and Arkansas, or their authorized
representatives, splits of any samples taken by Delek pursuant to this Consent Decree. Upon
request, EPA and Arkansas shall provide Delek splits of any samples taken by EPA or Arkansas.

55. Until five years after the termination of this Consent Decree, Delek shall retain,
and shall instruct their contractors and agents to retain, all non-identical copies of all documents,
records, or other information (including documents, records, or other information in electronic
form) in their or their contractors’ or agents’ possession or control, or that come into their or
their contractors’ or agents’ possession or control, and that relate in any manner to Delek’s
performance of their obligations under this Consent Decree. This information-retention
requirement shall apply regardless of any contrary corporate or institutional policies or

procedures. At any time during this information-retention period, upon request by the United

23
States or Arkansas, Delek shall provide copies of any documents, records, or other information
required to be maintained under this Paragraph.

56. At the conclusion of the information-retention period provided in the preceding
Paragraph, Delek shal! notify the United States and Arkansas at least 90 Days prior to the
destruction of any documents, records, or other information subject to the requirements of the
preceding Paragraph and, upon request by the United States or Arkansas, Delek shall deliver any
such documents, records, or other information to EPA or Arkansas. If the United States or
Arkansas do not request that the records be maintained, Delek shall have no obligation under the
Consent Decree to retain the records.

57. Delek may, when fulfilling the requirements of Paragraph 55 and 56, assert that
certain documents, records, or other information is privileged under the attomey-client privilege
or any other privilege recognized by federal law. If Delek asserts such a privilege, they shall
provide the following: (a) the title of the document, record, or information; (b) the date of the
document, record, or information; (c) the name and title of each author of the document, record,
or information; (d) the name and title of each addressee and recipient; (e) a description of the
subject of the document, record, or information; and (f) the privilege asserted by Delek.
However, no documents, records, or other information created or generated pursuant to the
requirements of this Consent Decree shall be withheld on grounds of privilege.

38. Delek may also assert that information required to be provided under this Section
is protected as Confidential Business Information (“CBI”) under 40 C.F.R. Part 2. As to any
information that Delek seeks to protect as CBI, Delek shall follow the procedures set forth in 40

C.F.R. Part 2.

24
29. This Consent Decree in no way limits or affects any right of entry and inspection,
or any night to obtain information, held by the United States or Arkansas pursuant to applicable
federal or state laws, regulations, or permits, nor does it limit or affect any duty or obligation of
Delek to maintain documents, records, or other information imposed by applicable federal or
state laws, regulations, or permits.

XI. EFFECT OF SETTLEMENT/RESERVATION OF RIGHTS

60. This Consent Decree resolves the civil claims of the United States and Arkansas
against Delek and the Delek affiliates, Lion Oil Company, Lion Oil Trading & Transportation,
LLC, Delek Crude Logistics, LLC, and El Dorado Pipeline Company, LLC (the “Delek
Affiliates”), for, through the Date of Lodging: (1) the violations alleged in the Complaint filed in
this action; and (2) the Additional Alleged Violations of SPCC and FRP regulations at the
Magnolia facility, as described in Appendix A.

61. The United States and Arkansas reserve all legal and equitable remedies available
to enforce the provisions of this Consent Decree. This Consent Decree shall not be construed to
limit the rights of the United States or Arkansas to obtain penalties or injunctive relief or to
obtain information under the Act or implementing regulations, or under other federal or state
laws, regulations, or permit conditions, except as expressly stated in Paragraph 60. The United
States and Arkansas further reserve all legal and equitable remedies to address any imminent and
substantial endangerment to the public health or welfare or the environment arising at, or posed
by, the Magnolia and El Dorado facilities, whether related to the violations addressed in this
Consent Decree or otherwise.

62. In any subsequent administrative or judicial proceeding initiated by the United

States or Arkansas for injunctive relief, civil penalties, other appropriate relief relating to the

25
Magnolia or E] Dorado facilities, Delek shall not assert, and may not maintain, any defense or
claim based upon the principles of waiver, res judicata, collateral estoppel, issue preclusion,
claim preclusion, claim-splitting, or other defenses based upon any contention that the claims
raised by the United States or Arkansas in the subsequent proceeding were or should have been
brought in the instant case, except with respect to claims that have been specifically resolved
pursuant to Paragraph 60.

63. This Consent Decree is not a permit, or a modification of any permit, under any
federal, State, or local laws or regulations. Delek is responsible for achieving and maintaining
complete compliance with all applicable federal, State, and local laws, regulations, and permits;
and Delek’s compliance with this Consent Decree shall be no defense to any action commenced
pursuant to any such laws, regulations, or permits, except as set forth herein. The United States
and Arkansas do not, by their consent to the entry of this Consent Decree, warrant or aver in any
manner that Delek’s compliance with any aspect of this Consent Decree will result in compliance
with provisions of the Act, 33 U.S.C. § 1251, et seg., or with any other provisions of federal,
State, or local laws, regulations, or permits.

64. This Consent Decree does not limit or affect the rights of Delek or of the United
States or Arkansas against any third parties, not party to this Consent Decree (except with respect
to the Delek Affiliates as set forth in Paragraph 60), nor does it limit the rights of third parties,
not party to this Consent Decree, against Delek or the Delek Affiliates, except as otherwise
provided by law.

65. | This Consent Decree shall not be construed to create rights in, or grant any cause
of action to, any third party not party to this Consent Decree.

66. Delek hereby covenants not to sue and agrees not to assert any claims related to

26
the discharge or response activities in connection with the discharge against the United States
pursuant to the Clean Water Act, the Oi] Pollution Act, or any other state or federal law or
regulation for acts or omissions through the Date of Lodging. Delek further covenants not to sue
and agrees not to assert any direct or indirect claim for reimbursement from the Oi! Spill
Liability Trust Fund or pursuant to any other provision of law related to the discharge or
response activities in connection with the discharge.
XII. COSTS

67, The Parties shall bear their own costs of this action, including attorneys’ fees,
except that the United States and Arkansas shall be entitled to collect the costs (including
attorneys’ fees) incurred in any action necessary to collect any portion of the civil penalty or any
stipulated penalties due but not paid by Delek.

XII. NOTICES

68. Unless otherwise specified in this Decree, whenever notifications, submissions, or
communications are required by this Consent Decree, they shall be made in writing and
addressed as follows:

As to the United States by email: —_ eescdcopy.enrd@usdoj.gov
Re: DJ # 90-5-1-1-11308

As to the United States by mail: EES Case Management Unit
Environment and Natural Resources Division
U.S. Department of Justice
P.O, Box 7611
Washington, D.C. 20044-7611
Re: DJ # 90-5-1-1-11308

27
As to EPA:

As to Arkansas by email:

As to Arkansas by mail:

Kelly Ann K. Brantner

Attorney Advisor

Water Enforcement Division

Office of Civil Enforcement

Office of Enforcement and Compliance Assurance
U.S. Environmental Protection Agency

1200 Pennsylvania Avenue, NW

Washington, D.C. 20460
Brantner.Kelly@epa.gov

Amy Salinas

Assistant Regional Counsel

U.S. Environmental Protection Agency, Region 6
Office of Regional Counsel

1445 Ross Avenue, Suite 1200

Dallas, TX 75202

Tel. (214) 665-8063

Salinas.Amy@epa.gov

Oil Spill & Response Team Leader
US EPA Region 6

1445 Ross Avenue, Suite 1200
Dallas, TX 75202
Smalley.Bryant@epa.gov

Dara.Hall@arkansas. gov

State of Arkansas Attorney General
Assistant Attorney General

Dara Hall

Environmental Division

323 Center Street, Suite 200

Little Rock, Arkansas 72201

28
As to ADEQ by email:

As to ADEQ by mail:

As to Delek:

For Technical Issues:

Jarrod Zweifel, Office of Land Resources
Zweifel@adeq.state.ar.us

For Legal Issues:

Lisa Thompson, General Counsel

Office of Law and Policy
thompsonl@adeq.-state.ar.us

Jarrod Zweifel, Associate Director
Office of Land Resources

3301 Northshore Drive

North Little Rock, AR 72118

legalnotices@delekus.com

Regina Jones, Esq.

General Counsel

Delek Logistics Operating, LLC
7102 Commerce Way
Brentwood, TN 37027

Regina. Jones@delekus.com

Misty Foy

Senior Counsel

Delek Logistics Operating, LLC
7102 Commerce Way
Brentwood, TN 37027
Misty.Foy@delekus.com

Todd Lopez

Vice President — Environmental Health and Safety
Delek Logistics Operating, LLC

7102 Commerce Way

Brentwood, TN 37027
Todd.Lopez@delekus.com

LeAnn Johnson Koch

Perkins Coie, LLP

700 13th Street, NW
Washington, D.C. 20005
leannjohnson@perkinscoie.com

29
69. Any Party may, by written notice to the other Parties, change its designated notice
recipient or notice address provided above.

70. Notices submitted pursuant to this Section shall be deemed submitted upon
mailing, unless otherwise provided in this Consent Decree or by mutual agreement of the Parties
in writing,

AIV. EFFECTIVE DATE

71. The Effective Date of this Consent Decree shall be the date upon which this
Consent Decree is entered by the Court or a motion to enter the Consent Decree is granted,”
whichever occurs first, as recorded on the Court’s docket.

XV. RETENTION OF JURISDICTION

72. The Court shall retain jurisdiction over this case until termination of this Consent
Decree, for the purpose of resolving disputes arising under this Decree or entering orders
modifying this Decree, pursuant to Sections 1X and XVI, or effectuating or enforcing compliance
with the terms of this Decree.

XVI. MODIFICATION

73. The terms of this Consent Decree, including any attached appendices, may be
modified only by a subsequent written agreement signed by all the Parties. Where the
modification constitutes a material change to this Decree, it shall be effective only upon approval
by the Court.

74. Any disputes concerning modification of this Decree shall be resolved pursuant to
Section IX (Dispute Resolution), provided, however, that, instead of the burden of proof

provided by Paragraph 51, the Party seeking the modification bears the burden of demonstrating

30
that it is entitled to the requested modification in accordance with Federal Rule of Civil
Procedure 60{b).
XVIL TERMINATION

75. After Delek has completed the requirements of Section V (Injunctive Relief), has
complied with all other requirements of this Consent Decree, and has paid the civil penalties and
any accrued stipulated penalties as required by this Consent Decree, and no sooner than three
years after the Effective Date, Delek may serve upon the United States and Arkansas a Request
for Termination, stating that Delek has satisfied those requirements, together with all necessary
supporting documentation.

76. Following receipt by the United States and Arkansas of Delek’s Request for
Termination, the Parties shall confer informally concerning the Request and any disagreement
that the Parties may have as to whether Delek has satisfactorily complied with the requirements
for termination of this Consent Decree. If the United States, after consultation with Arkansas,
agrees that the Decree may be terminated, the Parties shall submit, for the Court’s approval, a
joint stipulation terminating the Decree.

77. If the United States, after consultation with Arkansas, does not agree that the
Decree may be terminated, Delek may invoke Dispute Resolution under Section IX. However,
Delek shall not seek Dispute Resolution of any dispute regarding termination until 90 Days after
service of its Request for Termination.

AVI. PUBLIC PARTICIPATION

78. This Consent Decree shall be lodged with the Court for a period of not less than

30 Days for public notice and comment in accordance with 28 C.F.R. § 50.7. The United States

reserves the night to withdraw or withhold its consent if the comments regarding the Consent

31
Decree disclose facts or considerations indicating that the Consent Decree is inappropriate,
improper, or inadequate. Delek consents to entry of this Consent Decree without further notice
and agrees not to withdraw from or oppose entry of this Consent Decree by the Court or to
challenge any provision of the Decree, unless the United States has notified Delek in writing that
it no longer supports entry of the Decree.

XIX. SIGNATORIES/SERVICE

79, Each undersigned representative of Delek, Arkansas, and the Assistant Attorney
General for the Environment and Natural Resources Division of the Department of Justice, on
behalf of the United States, certifies that he or she is fully authorized to enter into the terms and
conditions of this Consent Decree and to execute and legally bind the Party he or she represents
to this document.

80. This Consent Decree may be signed in counterparts, and its validity shall not be
challenged on that basis. Delek agrees to accept service of process by mail with respect to all
matters arising under or relating to this Consent Decree and to waive the formal service
requirements set forth in Rules 4 and 5 of the Federal Rules of Civil Procedure and any
applicable Local Rules of this Court including, but not limited to, service of a summons.

XX. INTEGRATION

81. This Consent Decree constitutes the final, complete, and exclusive agreement and
understanding among the Parties with respect to the settlement embodied in the Decree and
supersedes all prior agreements and understandings, whether oral or written, concerning the
settlement embodied herein. Other than deliverables that are subsequently submitted and

approved pursuant to this Decree, the Parties acknowledge that there are no representations,

32
agreements, or understandings relating to the settlement other than those expressly contained in
this Consent Decree.
XXI, FINAL JUDGMENT

82. Upon approval and entry of this Consent Decree by the Court, this Consent
Decree shall constitute a final judgment of the Court as to the United States, Arkansas, and
Delek. The Court finds that there is no just reason for delay and therefore enters this judgment
as a final judgment under Fed. R. Civ. P. 54 and 58.

XAT. 28 U.S.C. SECTION 162(f)(2)(A)(i) IDENTIFICATION

83. For purposes of the identification requirement of Section 162(f}(2)(A)(ii), 28
U.S.C. § 162(f)(2)(A)(ii), performance of the requirements under Section II (Applicability),
Paragraph 5; Section V (Injunctive Relief), Paragraphs 13--18, and related Appendix D; Section
VI (Reporting Requirements), Paragraphs 19-20 and 22-24; and Section X (Information
Collection and Retention), Paragraphs 53-56 is restitution or required to come into compliance

with law.

XXIII. APPENDICES

84. The following Appendices are attached to and part of this Consent Decree:

“Appendix A” is the Magnolia Facility Additional Alleged SPCC and FRP
Violations;

“Appendix B” is the Description of Work Completed by Delek to Address

Additional Alleged SPCC and FRP Violations;

33
“Appendix C” is the Compliance Certification; and

“Appendix D” is the Spill Response Supplies and Equipment.

Dated and entered this vb of Y)ausenlax, RONG

enw _O. blacon,

UNITED STATES DISTRICT JU

34
Signature page for the Consent Decree in the matter of United States of America, et al. v. Delek
Logistics Operating, LLC, and SALA Gathering Systems, LLC

F/48 [20/9

Date

5/28 /2214
Date

Date

 

Date

FOR THE UNITED STATES OF AMERICA:

BRUCE 8. GELBER

Deputy Assistant Attorney General
Environment and Natural Resources Division
U.S. Department of Justice

af — Fh

ANNA GRACE

’ Trial Attorney

Mass. Bar No. 686070

Environmental Enforcement Section
Environment and Natural Resources Division
U.S. Department of Justice

P.O. Box 7611 Ben Franklin Station
Washington, D.C. 20044-7611

 

DUANE (DAK) KEES
United States Attorney
Western District of Arkansas

 

MARK W. WEBB
Assistant United States Attorney
Western District of Arkansas
 

 

Signature page for the Consent Decree in the matter of United States of America, et al. v. Delek
Logistics Operating, LLC, and SALA Gathering Systems, LLC

Date

Date

df 2 9/ 2219
Date

B26 [2014
fe

FOR THE UNITED STATES OF AMERICA:

BRUCE 8S. GELBER

 

Deputy Assistant Attorney General
Environment and Natural Resources Division
U.S, Department of Justice

 

ANNA GRACE

Trial Attorney

Mass. Bar No. 686070

Environmental Enforcement Section
Environment and Natural Resources Division
U.S. Department of Justice

P.O. Box 7611 Ben Franklin Station
Washington, D.C. 20044-7611

TA ye

DUANE (DAK) KEES
United States Attorney
Western District of Arkansas

MARK W. WEBB
Assistant United States Attorney
Western District of Arkansas

35
Signature page for the Consent Decree in the matter of United States of America, et al. v. Delek
Logistics Operating, LLC, and SALA Gathering Systems, LLC

FOR THE U.S. ENVIRONMENTAL PROTECTION
AGENCY, REGION 6:

“]
PeAls4 LT a a

Acting Regional Administrator
U.S. Environmental Protection Agency, Region 6

Toy hin. Sebvinas

Dat AMY SALINAS
Assistant Regional Counsel
U.S. Environmental Protection Agency, Region 6
Office of Regional Counsel

 

36
Signature page for the Consent Decree in the matter of United States of America, celal. vo Delek
Logistics Operating, LEC, and SALA Gathering Systems, LLC

ThA//5

Date

Bara
Date

i \s \ K
Date

“Wes \ x
Daic

FOR THE U.S. ENVIRONMENTAL PROTECTION
AGENCY OFFICE OF ENFORCEMENT AND
COMPLIANCE ASSURANCE:

 

Assistant Administrator

Office of [inforcement and Compliance Assurance
U.S. Environmental Protection Agency

1200 Pennsylvania Avenue, NW

Washington, 1).C. 20460

v1
LOS ivnenng_ (Ady
ROSEMARIE A. KELLEY )
Director
Office of Civil inforcement
Office of I:nforcement and Compliance Assurance
U.S. Environmental Protection Apency
1200 Pennsylvania Avenue, NW
Washington, D.C. 20460

 

fw \

MARK POLHINS

Director

Water I:nforcement Division

Office of Civil Enforcement

Olfice of Enforcement and Compliance Assurance
U.S. Environmental Protection Agency

. . a

le 6 QE
KELLY/ANN K. BRANTNER
Attorney Advisor
Water I:nforeement Division
Office of Civil Enforcement
Office of Enforcement and Compliance Assurance
U.S. Environmental Protection Agency

37
Signature page for the Consent Decree in the matter of United States of America, et al. v. Delek
Logistics Operating, LLC, and SALA Gathering Systems, LLC

FOR THE STATE OF ARKANSAS:

15 July dof J Ses, 4 /

Date DARA A. HALL
Ark. Bar No. 96018
Assistant Attorney General
Public Protection Department
Environmental Division
Arkansas Attorney General’s Office
323 Center Street, Suite 500
Little Rock, AR 72201
(501) 682-7383 (telephone)
(501) 682-8118 (facsimile)

 

38
Signature page for the Consent Decree in the matter of United States of America, et al. v. Delek
Logistics Operating, LLC, and SALA Gathering Systems, LLC

Sula IS 2014

FOR THE ARKANSAS DEPARTMENT OF
ENVIRONMENTAL QUALITY:

Berk, Keogl

BECKY KEOGH

Director

Arkansas Department of Environmental Quality
5301 Northshore Drive

North Little Rock, Arkansas 72118

39
Signature page for the Consent Decree in the matter of United States of America, et al. v. Delek
Logistics Operating, LLC, and SALA Gathering Systems, LLC

FOR DELEK:
July JB, 2019 _ fh, fd
Date Alan et, Executive’ Vice President

Delek Logistics Operating, LLC

 

Frederec Green, Executive Vice President

Delek if Operating, LLC
July 1, 2019 | p MN
Date

Alan Moret, Executive Vice President
SALA Gathering Systems, LLC

 

Frederec Green, Executive Vice President
SALA Gatherfug Systems, LLC

  
  

 

 

July 1, 2019 _ pM

Date Alan Moret, President
Delek Logistics GP, LLC, General Partner
Delek Logistics Partners, LP
Frederec Green, Executive Vice President
Delek Logistics GP, LLC, General Parmer
Delek Logistics Partners, LP

Agreed as to form:

Zire ferie) { La, ae aed _

D LeAnn Johnson Kech j

Perkins Coie, LLP

700 13th Street, NW

Washington, D.C, 20005

Counsel to Delek Logistics Operating, LLC
and SALA Gathering Systems, LLC

40
Signature page for the Consent Decree in the matter of United States of America, et al. v. Delek
Logistics Operating, LLC, and SALA Gathering Systems, LLC

July {Y, 2019
Date

July US, 2019
Date

July LZ 2019
Date

Agreed as to form:

Date

FOR DELEK:

 

Alan Moret, Executive Vice President
Deiek Logistics Operating, LLC

 

Frederec Green, Executive Vice President
Delek Logistics Operating, LLC

 

Alan Moret, Executive Vice President
SALA Gathering Systems, LLC

 

Frederec Green, Executive Vice President
SALA Gathering Systems, LLC

 

Alan Moret, President _
Delek Logistics GP, LLC, General Partner
Delek Logistics Partners, LP

. Lb —

Frederec Green, Executive Vice President
Delek Logistics GP, LLC, General Partner
Delek Logistics Partners, LP

 

LeAnn Johnson Koch

Perkins Coie, LLP

700 13th Street, NW

Washington, D.C. 20005

Counsel to Delek Logistics Operating, LLC
and SALA Gathering Systems, LLC

40
APPENDIX A

MAGNOLIA FACILITY ADDITIONAL
ALLEGED SPCC AND FRP VIOLATIONS
APPENDIX A
MAGNOLIA FACILITY ADDITIONAL
ALLEGED SPCC AND FRP VIOLATIONS

The following alleged violations were discovered through EPA’s October 15, 2018, inspection of
the Magnolia Facility, and October 19, 2018, review of Defendant’s SPCC/FRP Plan for the
Magnolia Facility.

I. Alleged SPCC Violations

1, 40 C.F.R. § 112.5 (a) — Plan was not amended within six months of a change at the
facility that materially affects the potential for a discharge described in § 112.1(b).

a, Construction and installation of Crude Oil Storage Tank #2013 in 2015 (storage
capacity 3,689,809 gallons); Delek failed to update the Plan until October 15,
2018.

2. 40 C.F.R. §§ 112.7(a)(3)G), (i), (iv), and (v) — Plan is generic in nature and not specific
regarding operation of facility. Specifically, Plan lacks the following information:

a. Type of oil;

b. Discharge prevention measures, including procedures for routine handling of
products;

¢e. Countermeasures for discharge discovery, response, and cleanup (both facility’s
and contractor’s resources);

d. Methods of disposal of recovered materials in accordance with applicable legal
requirements;

e. Diagram of facility piping for multiple facility tanks, and intra-facility piping;

f. Plan denotes Tank 364 as closed, however inspection documented Tank 364 as
out of service, not permanently closed pursuant to 40 C.F.R. 112;

g. Secondary containment calculation within the Plan does not include displacement
volume for Tank 435;

3. 40 C.F.R. § 112.7(b) — Plan does not include prediction of the direction, rate of flow, and
total quantity of oil that could be discharged from the truck loading area (see also
Paragraph 4(a)).

4, 40 CFR. § 112.7(c) — Facility lacks appropriate containment and/or diversionary
structures or equipment as follows:

a. This facility is an active crude oil trucking transport terminal and multiple crude
oil transport trucks were observed unloading product at three facility truck
unloading areas during the inspection. The SPCC Plan lacked the requisite
prediction and calculation for a potential discharge at the truck loading area, and,
at the facility, the track loading areas lack adequate secondary containment.

b. Secondary containment for bulk storage containers (Tanks 364, 337, and 435) is
inadequate (see Paragraph 9(a)).

c. Secondary containment for bulk storage containers (Tanks 437, 2002, and 2013)
is inadequate.
10.

12.

40 C.F.R. § 112.7(g) — Plan does not address the security and control of secondary
containment drain valves.

40 C.F.R. § 112.7(4) — Plan does not address brittle fracture evaluation although several
field-erected storage tanks could be potentially impacted by catastrophic brittle fracture
discharge.

40 C.F.R. § 112.7() ~ Plan does not address conformance with applicable State law rules
and regulations.

40 C.F.R. § 112.8(b) — Plan does not address facility drainage from diked and undiked
areas.

40 CLE.R. §§ 112.8(c)

a. Not all bulk storage tanks were constructed with secondary containment to hold
capacity of largest container and sufficient freeboard for precipitation. Tanks 364,
337, and 435 lack adequate secondary containment.

b, 40C.F.R. § 112.8(c)(3) — the Plan does not denote the following concerning
drainage of rainwater from diked areas (as further described in the inspection
report):

i. Bypass valve is normally sealed closed;
ii. Retained rainwater is inspected to ensure that its presence will not cause a
discharge as described in § 112.1(b);

i. Bypass valve opened and resealed under responsible supervision;

iv. Adequate records of drainage are kept.
40 C.F.R. 112.8(c)(6)} — Plan does not discuss and lacks the requisite protocols to
implement the API 653 and STI SP001 Integrity Testing Standard at the facility, although
inspection documented that the facility has completed API 653 inspections for the larger
vessels.

. 40 C.F.R. § 112.8 (d)(1), (2), and (3) — Plan does not address buried piping protocols

although extensive buried piping is in use at the facility.
40 C.F.R. § 112.8(d)(5) — Plan does not address vehicles warning signs for oil transfer
operations at the facility,

Ii, Alleged FRP VIOLATIONS

112.20(h)(3)(vi) — Response equipment list does not include the following:

a. Skimmers or pumps;

b. Hand tools.
112.20(h)(3)(v), 112.20(h)(1)(v),_-142.20(h)(3)(i) — Emergency Response Personnel]
Information does not include the following:

a. Facility response team title/positions;

b. Response personnel responsibility;

c. Response contractor response time;

d. Response team member job function.
Section 1.5 — Plan contained generic small and medium discharge scenarios, but did not
contain facility specific scenarios that would facilitate drills and exercises for facility
response personnel, including the following for smal! and medium discharge scenarios:
Loading and unloading operations;

Facility maintenance operation;

Facility piping;

Pumping stations and sumps;

Oil storage location;

Age and condition of facility components;

Facility-specific spill potential analysis;

Average most probably discharge for complexes;

1,000 feet of boom (1 hour deployment time);

Correct amount of boom for complexes;

Oil recovery devices equal to small discharge (2 hour recovery time);

Oil storage capacity for recovered material.

4, 112. 20(h)(8)(i) and (11), 112 Appendix F, Section 1.3.3, 112, Appendix F Section 1.8.1.2
a. The facility has its own response equipment but does not have any of the required

equipment inspection records.

mtr pga rho aA op
APPENDIX B

DESCRIPTION OF WORK COMPLETED BY DEFENDANTS
TO ADDRESS THE ADDITIONAL
ALLEGED SPCC AND FRP VIOLATIONS
APPENDIX B

DESCRIPTION OF WORK COMPLETED BY DEFENDANTS TO ADDRESS THE
ADDITIONAL ALLEGED SPCC AND FRP VIOLATIONS

SPCC Allegations and Work Completed

Defendants submitted a revised SPCC Plan signed by their professional engineer on February 4,
2019 (the “February 2019 SPCC Plan”) containing required updates, and undertook additional
corrective measures, as described below.

- 40 C.F.R. § 112.5 (a)— Plan was not amended within six months of a change at the facility that
materially affects the potential for a discharge described in § 112.1(b).
a. Construction and installation of Crude Oil Storage Tank #2013 in 2015 (storage capacity
3,689,809 gallons); Delek failed to update the Plan until October 15, 2018.

Delek Response:
No action required. As noted in the finding, the plan was updated to include Tank 2013 in
October 2018.

. 40 CFR. §§ 112.7(a)(3)(i), (ii), Gv), and (v) — Plan is generic in nature and not specific regarding
operation of facility. Specifically, Plan Jacks the following information:
a. Type of oil;
b. ° Discharge prevention measures, including procedures for routine handling of products;
¢. Countermeasure for discharge discovery, response, and cleanup (both facility’s and
contractor’s resources);
d. Methods of disposal of recovered materials in accordance with applicable legal
requirements;
e. Diagram of facility piping for multiple facility tanks, and intra-facility piping;
f. Plan denotes Tank 364 as closed, however inspection documented Tank 364 as out of
service, not permanently closed pursuant to 40 C.F.R. 112;
g. Secondary containment calculation within the Plan does not include displacement volume
for Tank 435;

Delek Response:
a. Delek permanently closed Tank 364, in accordance with the requirements of 40 C.E.R.
Part 112; and
b. The February 2019 SPCC Plan describes the type of oil at Table 1 (pp. 7-8), includes a
diagram of facility piping for multiple facility tanks, and intra-facility piping at Drawing
6, and incindes the displacement volume for Tank 435 at Table 1 (pp. 7-8).

40 C.F.R. § 112.7(b) — Plan does not include prediction of the direction, rate of flow, and total
quantity of oil that could be discharged from the truck loading area (see also Paragraph 4(a)).

Deiek Response:
The February 2019 SPCC Plan includes prediction of the direction, rate of flow, and total
quantity of oil that could be discharged from the truck loading area at pp. 15-16.

. 40C.F.R. § 112.7(c) — Facility lacks appropriate containment and/or diversionary structures or
equipment as follows:
a. This facility is an active crude oil trucking transport terminal and multiple crude oil
transport trucks were observed unloading product at three facility track unloading areas
during the inspection. The SPCC Pian lacked the requisite prediction and calculation for a
potential discharge at the truck loading area, and, at the facility, the truck loading areas
lack adequate secondary containment.

b. Secondary containment for bulk storage containers (Tanks 364, 337, and 435) is

inadequate (see Paragraph 9(a)).
ce. Secondary containment for bulk storage containers (Tanks 437, 2002, and 2013) is
inadequate.
Delek Response:

a. Delek raised the levees in containment surrounding Tanks 437, 2002, and 2013, to an
elevation of 354.00 to achieve adequate freeboard, thereby providing adequate secondary
containment for Tank 437, 2002, and 2013;

b. Defendants professional engineer surveyed the secondary containment for Tank 337 and
certified the containment was adequate and meets the requirements of 40 C.F.R. §
112.8(c}(2);

¢. Defendants’ professional engineer surveyed the secondary containment for Tank 435 and
certified the containment was adequate and meets the requirements of 40 CFR. §
112.8(c)(2); and

d. See also: responses to Paragraphs 2(a), 3, and 9(a).

40 CFR. § 112.7(g) — Plan does not address the security and control of secondary drain valves,

Delek Response:
The February 2019 SPCC Plan addresses the security and control of secondary drain
(containment) valves at pp. 23-24.

40 C.F.R. § 112.7(i) — Plan does not address brittle fracture evaluation although several field
erected storage tanks could be potentially impacted by catastrophic brittle fracture discharge.

Delek Response:
The February 2019 SPCC Plan addresses brittle fracture evaluation at p. 20.

40 C.F.R. § 112.7() — Plan does not address conformance with applicable State law rules and
regulations.

Delek Response:
The Febmary 2019 SPCC Plan addresses conformance with applicable State law rules and
regulations at p. 24.

40 C.F.R. § 112.8(b) — Pian does not address facility drainage from diked and undiked areas.

Deiek Response:
The February 2019 SPCC Plan addresses facility drainage control, including from diked and
undiked areas, at p. 17.

40 CLF.R. §§ 112.8(c)
a. Not all bulk storage tanks were constructed with secondary containment to hold capacity
of largest container and sufficient freeboard for precipitation. Tanks 364, 337, and 435
lack adequate secondary containment.
10.

11.

12.

b. 40 CFR. § 112.8(c)(3) — the Plan does not denote the following concerning drainage of
rainwater from diked areas (as further described in the inspection report):
i. Bypass valve is normally sealed closed;
ii. Retained rainwater is inspected to ensure that its presence will not cause a
discharge as described in § 112.1(b);
iii. Bypass valve opened and resealed under responsible supervision;
iv. Adequate records of drainage are kept.

Detek Response:

The February 2019 SPCC Plan reflects the secondary containment volumes for Tanks 364, 337,
and 435 at Table I and Drawings 3 and 5, and describes drainage control procedures, including
with respect to (i) secondary containment valves normally remaining closed, (ii) inspection of
stormwater for presence of oil or oil sheen prior to release, (iii) only authorized Delek employees
teleasing stormwater from the secondary containment area, and (iv) stormwater inspection and
drainage records, at p. 17. See also: response to Paragraphs 2(a) and 4.

40 C.F.R. 112.8(c)(6} ~ Plan does not discuss and lacks the requisite protocols to implement the
API 653 and STI SP0O1 Integrity Testing Standard at the facility, although inspection
documented that the facility has completed API 653 inspections for the larger vessels.

Delek Response:
The February 2019 SPCC Plan discusses the protocols for implementing the API 653 standard at
the facility at pp. 17-18, 21-22 and indicates that the tanks are not subject to the SPOO1 standard
for integrity testing at p. 17.

40 C.F.R. § 112.8 (d)(1), (2), and (3) — Plan does not address buried piping protocols although
extensive buried piping is in use at the facility.

Delek Response:
The February 2019 SPCC Plan addresses underground piping protocols at pp. 18-19.

40 C.E.R. § 112.8(d)(5) — Plan does not address vehicles warning signs for oil transfer operations
at the facility.

Delek Response:
The February 2019 SPCC Plan addresses vehicle waming signs for oi] transfer operations at the
facility at p. 19.

FRP Allegations and Work Completed

112.20(h)(3Xvi) — Response equipment list does not include the following:
a. Skimmers or pumps;
b. Hand tools.

Deick Response:

Delek’s amended ERAP includes hand tools in its list of response equipment at p. 36. The
planning standards for recovery are met by the OSROs, and supplemented by Delek-owned vac
trucks in El Dorado.

112.20(h)(3)(v), 112.20(h)(1)(v), 112.20(h)(3)(i) — Emergency Response Personnel Information
does not include the following:
a. Facility response team title/positions;

b. Response personnel responsibility;

c. Response contractor response time;

d. Response team member job function.
Deiek Response:

Delek’s amended ERAP includes the required information regarding Emergency Response
Personnel at pp. 25-35.

Section 1.5 — Plan contained generic small and medium discharge scenarios, but did not contain
facility specific scenarios that would facilitate drills and exercises for facility response personnel,
including the following for small and medium discharge scenarios:

a. Loading and unloading operations;

b. Facility maintenance operation;

c. Facility piping;

d. Pumping stations and sumps;

€, Oil storage location;

f. Age and condition of facility components;

g. Facility-specific spill potential analysis;

h, Average most probably discharge for complexes;

i. 1,000 feet of boom (1 hour deployment time);

j. Correct amount of boom for complexes;

k. Oil recovery devices equal to small discharge (2 hour recovery time);

I. Oil storage capacity for recovered material.
Delek Response:

Delek’s amended Integrated Contingency Plan contains facility-specific scenarios that would
facilitate drills and exercises for facility response personnel, including with respect to the above
details for small and medium discharge scenarios, at Appendix D, pp. D-8 to D-16.

112.20(h)(8)(@) and (ii), 112 Appendix F, Section 1.3.3, 112, Appendix F Section 1.8.1.2
a. The facility has its own response equipment but does not have any of the required
equipment inspection records.

Deiek Response:
Delek is currently keeping records of semi-annual inspections on all response equipment.
APPENDIX C

CERTIFICATION
Delek Logistics Partners, LP
7102 Commerce Way
Brentwood, Tennessee 37027

  

LOGISTICS

  

July 9, 2019

Anna Grace, Esq.

U.S. Department of Justice

Environmental Enforcement Section
Environment & Natural Resources Division
Ben Franklin Station - P.O. Box 7611
Washington D.C. 20044-7611

Re: Delek Logistics Operating, LLC, SALA Gathering Systems, LLC, and Delek
Logistics Partners, LP (“Delek”), Magnolia Station: EPA SPCC/FRP
Inspection

On October 15 and 19, 2018, the US Environmental Protection Agency (“EPA”)
conducted an inspection of Delek’s Magnolia terminal and its Spill Prevention Control and
Countermeasure (“SPCC”) Plan and Facility Response Plan (“FRP”) to evaluate the facility’s
compliance with the requirements under the SPCC and FRP regulations. The United States on
behalf of EPA identified the alleged violations from the inspection and later alleged additional
violations, all of which are identified in Appendix A to the Consent Decree in the matter of
United States of America, et al. v. Delek Logistics Operating, LLC, and SALA Gathering
Systems, LLC (the “Consent Decree”). In response to the allegations, Delek Logistics Partners,
LP has updated the SPCC and FRP plans for the Magnolia terminal and has taken the steps
described in Appendix B to the Consent Decree to address the alleged violations, or has caused
Delek Logistics Operating, LLC and/or SALA Gathering Systems, LLC to do so.

I certify under penalty of law that this document and Appendix B to the Consent Decree
were prepared under my direction or supervision in accordance with a system designed to assure
that qualified personnel properly gather and evaluate the information submitted. Based on my
inquiry of the person or persons who manage the system, or those persons directly responsible
for gathering the information, the information submitted is, to the best of my knowledge and
belief, true, accurate, and complete. I have no personal knowledge that the information
submitted is other than true, accurate, and complete. I am aware that there are significant
penalties for submitting false information, including the possibility of fine and imprisonment for
knowing violations.

Sincerely,

Ar_fl ats

Alan Moret
President, Delek Logistics GP, LLC
General Partner of Delek Logistics Partners, LP
Misty Foy, Esq. (via electronic mail)

Dara Hall, Esq. (via electronic mail)

Robert J. Looney, Esq. (via electronic mail)
Todd Lopez (via electronic mail)

LeAnn Johnson Koch, Esq. (via electronic mail)
APPENDIX D

SPILL RESPONSE SUPPLIES AND EQUIPMENT
APPENDIX D

SPILL RESPONSE SUPPLIES AND EQUIPMENT

Caches for the Magnolia, El Dorado, and Smackover Facilities shall include:

i.

ii.
ili.
iv,
v.
Vi.
Vil.
Vili.
ix.

x.

River Boom - 100"
Absorbent Boom - 500°
Braid Rope - 1 Roll

Flash Lights - 4

Shovels - 2

First Aid Kit -1

Rubber Gloves - 20
Tyvek Suits - 1 box
Absorbent Pads - 200 bags

Debris Bags - 2 rolls

Caches for response vehicles or trailers shall include:

i.

ii.
lil.
Iv.
v.
Vi.
vil.
viii.

1X,

xi.

River Boom - 200'

Braid Rope - 1 Roll

Topo map in electronic format
Flash Lights - 4

Shovels - 2

First Aid Kit - 1

Rubber Gloves - 50

Safety Glasses - 4

Tyvek Suits - 1 box
Absorbent Pads - 40 bags

Debris Bags - 2 rolls
